DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-8, 10-20, 22-24, 27-28, 30-33 are pending; claims 18-20, 22-24, 27 are withdrawn.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 12/6/2021; and IDS filed 12/6/2021; and terminal disclaimer filed 12/21/2021.
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amendments to the claims; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered and are persuasive due to the amendments to the claims and Examiner’s Amendments; the rejections are withdrawn.

Election/Restrictions
Claims 18-20, 22-24, 27, previously withdrawn from consideration as a result of a restriction requirement, have been amended and now read on species A1 which was originally elected, and thus, the claims are rejoined for reading on species A1. Claims 18-20, 22-24, 27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 12/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9008745, 10549080, and 10820860 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karl Klassen on 12/14/2021.

The application has been amended as follows: 

The claims are amended as follows: 
Claim 1 (Currently Amended) A wearable sensor for sensing analytes, the wearable sensor comprising:
a multi-analyte microsensor including a plurality of microneedles configured to detect two or more different analytes in interstitial fluid of a user, wherein the plurality of microneedles include at least: 
a first array of first microneedles configured
a second array of second microneedles configured to generate analyte signals upon detection of at least one of the two or more different analytes, wherein each individual microneedle in the second array of microneedles includes: 
an active region isolated to a distal portion of the individual microneedle, the active region including a sensing layer operable to generate the analyte signals , and a conductive material isolated in the distal portion; and 
an insulating material exposing at least a portion of the active region at the distal portion of the individual microneedle; and 
an electronics module coupled to the multi-analyte microsensor, wherein the electronics module is configured to: 
receive the reference signals generated by the first array of first microneedles in the multi-analyte microsensor; 
receive the analyte signals generated by the second array of microneedles in the multi-analyte microsensor; and 
determine analyte information based on the received signals.  

Claim 2. (Currently Amended) The wearable sensor of claim 1, wherein: the multi-analyte microsensor includes a base configured to be placed along a surface of the user's skin; 
wherein the conductive [[layer]]material of the individual microneedle [[and]]is operable to transmit the analyte signals; and each of the individual microneedles in the second array of microneedles further include:  
a non-active region extending proximally from the active region at the distal portion of the individual microneedle to the base, wherein the non-active region includes the insulating material that electrically insulates a portion of the individual microneedle configured to transmit the analyte signals.

18. (Currently Amended) A wearable sensor, comprising: 
 isolated in the active distal region and configured to transmit the generated signals and (b) an insulating layer at least partially surrounding detection element; and 
an electronics module coupled to the multi-analyte microsensor, wherein the electronics module is configured to receive output from the multi-analyte microsensor.  

30. | (Currently Amended) A wearable sensor for sensing analytes, the wearable sensor comprising:
a multi-analyte microsensor including a plurality of microneedles configured to detect two or more different analytes in interstitial fluid of a user, wherein the plurality of microneedles include at least:
a first array of first microneedles configured to generate first analyte signals during operation upon detection of a first analyte of the two or more different analytes;
a second array of second microneedles configured to generate second analyte signals upon detection of a second analyte of the two or more different analytes, each individual second microneedle including:
a sensing layer operable to generate the second analyte signals upon detection of the second analyte;
a conductive layer isolated to a distal region of the individual second microneedle and operable to transmit the second analyte signals; and
the distal region of the individual second microneedle; and
a third array of third microneedles configures to generate reference signals during
operation;
an electronics module coupled to the multi-analyte microsensor, wherein the electronics module is configured to: 
receive the reference signals generated by the third array of third microneedles in the multi-analyte microsensor;
receive the first analyte signals generated by the first array of microneedles or the second analyte signals generated by the second array of microneedles; and 
determine a concentration of the first analyte or the second analyte based on the received signals.

31. | (Currently Amended) The wearable sensor of claim 30, wherein the sensing layer is one of a plurality of two or more functionally distinct layers that cooperate to detect the second analyte, and wherein the plurality of two or more functionally distinct layers include one or more of the following: 


33. | (Currently Amended) The wearable sensor of claim 30, wherein 
second insulating layer, 
each of the individual first microneedles includes:
a first sensing layer operable to generate the first analyte signals upon detection of the first analyte;
a first conductive layer operable to transmit the first analyte signals; and
a [[second]]first insulating material at least partially exposing a portion of the first sensing layer that is isolated to a distal region of the individual first microneedle.

Allowable Subject Matter
Claim 1-3, 5-8, 10-20, 22-24, 27-28, 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance: Zander (US 2006/0264716) substrate microneedle filaments with conductive layer in entire columnar protrusion with redox sensor layer; Shults et al. (US 6,001,067) teaches various known sensing layers in a redox reaction sensor; Voskanyan et al. (US 2012/0046533) teaches additional sensor structure layers; Gross et al. (US 6,275,717) teaches a needle with metal from base to tip with redox sensor layers; Ward et al. (US 2005/0004438) teaches a sensor needle with conductor layers positioned through protrusion with exterior sensor layers to the conducting layers; Wang et al. 2014/0336487 teaches miroelectrodes with hollow areas with conductive portions for sensing different analytes; Daddona et al. (US 6,091,975) teaches arrays of needle sensors which can sense different analytes, and includes active layers formed on distal portions. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791